Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on 6/1/2021.  Claims 1, 3-6, 8-9, and 11 are pending.  Claim 1 has been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 6/1/2021, with respect to rejections under 35 USC 101, 112, and 103 have been fully considered and are persuasive in view of the amendments.  The rejections have been withdrawn. 
With regards to the 35 USC 101, the rejection has been withdrawn because of the amended feature “performing a rock electrical experiment to a number of the rock core samples in each of the reservoir types to acquire the saturation exponent” that is considered as a meaningful limitation that demonstrates a practical application of the abstract idea and makes the claims eligible under the 35 USC 101 statute. 

Allowable Subject Matter
Claims 1, 3-6, 8-9, and 11 are allowed. 
The following is an examiner's statement of reasons for allowance.
With regards to Claim 1, the closest prior art, Buiting, Sinnokrot, Tilke, Chen, and Hinkel, either singularly or in combination, fail to anticipate or render obvious obtaining a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863